Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 40 is objected to because of the following informalities:  “the operator” should read “an operator” as it is the first recitation of the “operator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 22 includes that the actuation assembly includes “a single multi-directional button”. This wording is unclear because a multi-directional button is previously recited as part of the actuation assembly (claim 21, part c), but claim 22 does not refer back to this previously recited multi-directional. Therefore, it is unclear if an additional single multi-directional button is being claimed in claim 22, or if the claim is meant to require that the multi-directional button of part c of claim 21 is the one and only multi-directional button of the actuation assembly. As best understood, it appears that claim 21 is meant to limit the actuation assembly to include only the 
Claim 28 includes that the first, second, third, and fourth legs are perpendicular to each other and define a plus sign configuration. However, it appears that each leg is perpendicular to only two of the three other remaining legs. That is to say, looking at fig. 9 of the instant invention, leg 526a is perpendicular to legs 526c and 526d, but not to leg 526b.  A portion of fig. 9 which includes activation member 526 is reproduced below.

    PNG
    media_image1.png
    238
    289
    media_image1.png
    Greyscale

For the purposes of claim interpretation and in view of the instant specification, claim 28 is being treated as though it reads “…wherein the firstand second legs are each perpendicular to the third and fourth legs and the first, second, third, and fourth legs define a plus sign configuration”. Claim 29 is rejected by virtue of its dependence from claim 28.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24, 34, 35, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2010/0069940; “Miller”). Miller discloses an ultrasonic surgical instrument comprising a shaft assembly that defines a longitudinal axis, wherein the shaft assembly comprises an acoustic waveguide ([0085] – within sheath 432 of fig. 7), an end effector (430) comprising an ultrasonic blade in acoustic communication with the waveguide, and an actuation assembly comprising a multi-directional button (e.g., 450, which can be pivoted/toggled via portion 458 and translated in the direction shown by the arrows in fig. 7) that includes first and second switches (456; fig. 9) associated with different operating modes of the end effector.
Regarding claim 22, the actuation assembly comprises a single multi-directional button (fig. 7).
Regarding claim 23, instrument further comprises a handle assembly (everything proximal of 432) extending proximally from the shaft assembly, wherein the handle assembly includes the multi-directional button, and is configured to be grasped by an operator.
Regarding claim 24, the rocker (458) can be considered to comprise first and second legs each starting at the center of the button and extending in opposite directions (from center pivot point).
Regarding claim 34, the first and second switches (456; fig. 9) are disposed under the multi-directional button (under portion 458) such that at least one of the switches is closed when the multi-directional button is actuated (i.e., rocked toward one of the switches; [0087]).
Regarding claim 35, the button extends along a plane that is perpendicular to the longitudinal axis of the shaft assembly. For example, consider the dimension of the button 
Regarding claim 39, consider the embodiment shown in figs. 16 and 16a of Miller. Miller discloses an ultrasonic instrument comprising a shaft assembly comprising an acoustic waveguide, an end effector comprising an ultrasonic blade, and an actuation assembly comprising an activation member (950) including a first, second, third, and fourth switches (952) respectively associated with different operating modes (i.e., different power levels) disposed under the activation member such that at least one of the four switches is closed when the activation member is actuated (see at least [0122]-[0128]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Weisenburgh, II et al. (US 2014/0135804; “Weisenburgh”). Miller discloses the invention substantially as stated above including an ultrasonic instrument with a multi-directional button configured to select between first and second modes of operation (e.g., minimum and maximum ultrasonic power), but fails to disclose that the button is configured to apply RF energy to tissue in the second mode of operation. However, Weisenburgh discloses another ultrasonic instrument, and further discloses that the ultrasonic instrument can be electrically connected to provide RF spot coagulation. Weisenburgh discloses that the device has an activation member (5074; fig. 78) configured to select between first and second modes of .
Claims 25 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Schnitzler (US 2009/0076504). Miller discloses the invention substantially as stated above in more detail with respect to claim 21. Miller fails to disclose that simultaneous activation of the first and second legs is configured to produce a different mode than if either of the first or second legs is actuated independently.
However, Miller does disclose that more than two different levels of ultrasonic energy may be selected on various embodiments of the activation member (abstract; [0053]). Schnitzler discloses another surgical instrument for cutting and coagulation of tissue, the instrument having a toggle type button (21; figs. 1-2c) that controls an operating mode of the surgical instrument. In addition to either leg of the toggle type button (21) being depressible (via pivoting; figs. 4b, 4c) to close the corresponding first or second switch (22,23), the toggle type button can be depressed such that both legs are moved into contact with their respective switches (fig. 4d) in order to provide an additional operating mode (see at least [0030]-[0032]; [0036]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Miller to construct the multi-directional button such that, in addition to its toggling motion, it may be depressed as taught by Schnitzler, in order to allow simultaneous activation of the first and second legs and their associated switches for the obvious advantage of providing a means of selecting an additional operating mode with the multi-directional button. 
Regarding claim 36, Miller discloses an instrument comprising a shaft assembly, an end effector, an activation assembly as discussed above with respect to claim 21. Miller also discloses a control logic (16/34) configured to provide a power selection in response to closure 
Regarding claim 37, the control logic is configured to activate the end effector at a selected power level in response to the closure of both of the first and seconds switches as understood in view of Schnitzler (i.e., picking particular “subordinate mode” as discussed by Schnitzler in [0014], and noting that depression of the button to close both switches both selects a mode and causes activation of that mode).
Regarding claim 38, the activation member is a single multi-directional button as understood in view of Miller and Schnitzler. 
Claims 26-28, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Whitman (US 2004/0094597). Miller discloses the invention substantially . 
However, Miller discloses that additional switches may be added to the instrument in order to select additional modes (see abstract and at least fig. 16,16a, [0122]-[0128]), including intermediary power levels between the minimum and maximum power level modes. Whitman discloses that it is known to employ a four-way rocker (1310; fig. 23) on a surgical instrument, wherein the button has four legs arranged to define a plus sign configuration (fig. 23), each leg able to activate a switch (1302, 1304,1306, 1308) placed under the respective leg ([0092]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Miller to include a four-way rocker instead of a two-way rocker, the four legs of the rocker arranged in a plus sign configuration, since such an arrangement for a button that allows activation of four switches by depression of a respective one of the four legs is known in the surgical art as disclosed by Whitman, and merely leads to the predictable result of providing a button that can be used to select between at least four different operating modes instead of two. 
Regarding claim 28, see the 35 USC 112b rejection above. As taught by Whitman, each leg is perpendicular to two other legs of the four legs such that the four legs define a plus sign configuration. 
Regarding claims 31 and 32, the first switch is positioned such that the first switch is closed when the first leg of the multi-directional button is actuated, and therefore meets the limitations of claims 31 and 32. (Note: as claimed, switch is closed when the first leg or a center is actuated, and therefore the prior art must only meet one of these conditions in order to meet the limitations of the claim.) 
Claim 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Whitman as applied to claim, and further in view of Broadwin et al. (US 4,931,047). Miller in view of Whitman disclose the ultrasonic surgical instrument substantially as claimed, .
Broadwin discloses another surgical instrument comprising an ultrasonic wave guide and end effector, and further discloses that the instrument may be used to deliver RF energy at two different power levels in order to promote hemostasis (see abstract). Broadwin discloses that the two different power levels of RF energy are controlled by first and second switches (52,54; fig. 2-3; col. 4, ll. 61-col. 5, ll. 5). It would have been obvious to one of ordinary skill in the art to have further modified the prior art of Miller as modified by Whitman to deliver RF energy to tissue in addition to the ultrasonic energy as taught by Broadwin in order to increase tissue fragmentation rates and to electrocauterize simultaneously with ultrasonic cutting and/or fragmentation. Since Broadwin teaches using two different switches to control the two different RF energy levels, and further discloses that the switch assembly can be a rocker (as per col. 4, ll. 59-64), it would have been obvious to use the two other legs and corresponding switches of the four-way rocker of Miller as modified in view of Whitman to control the RF energy of the device of Miller as modified in view of Whitman and Broadwin. Regarding claim 29, the third and fourth legs of Miller as modified in view of Whitman and Broadwin are associated with a hemostasis power setting since they both are associated with delivery of RF energy, which is considered to facilitate hemostasis by cauterization.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Whitman and Riedl (US 2,863,010). Miller discloses an ultrasonic surgical instrument comprising a shaft assembly and end effector as discussed above. The embodiment shown in fig. is being relied upon. Miller discloses an actuation assembly comprising an activation member that includes first and second switches disposed under the activation member such . 
However, Miller discloses other embodiment wherein there are more than two switches in order to allow for selection of more than two power levels (see at least fig. 16,16a; [0122]-[0128]). Whitman discloses that it is known to employ a four-way rocker (1310; fig. 23) on a surgical instrument, wherein the button has four legs arranged to define a plus sign configuration (fig. 23), each leg able to activate a switch (1302, 1304,1306, 1308) placed under the respective leg ([0092]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Miller to include a four-way rocker instead of a two-way rocker, the four legs of the rocker arranged in a plus sign configuration, since such an arrangement for a button that allows activation of four switches by depression of a respective one of the four legs is known in the surgical art as disclosed by Whitman, and merely leads to the predictable result of providing a button that can be used to select between at least four different operating modes instead of two. Whitman does not expressly disclose that the activation member is configured to activate all four switches when the center of the activation member is actuated. However, Reidl discloses that it is known to construct a rocker type button (50; fig. 3) such that, in addition to being rocked toward any one of three or more switches by depressing the corresponding peripheral area of the rocker, the rocker type button may be depressed in its center to close all of the switches (col. 2, ll. 6-29) in order to add an additional output (i.e., all four switches closed) as understood by one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art to have further modified the device of Miller in view of Whitman to construct the four-way rocker such that it can also be depressed in the center to activate all four switches at once since such a configuration for a rocker type switch is known in the art of electrical switches as taught 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KSH 1/13/2021